Order, Supreme Court, New York County (Helen Freedman, J.), entered September 24, 2003, which denied plaintiffs’ motion to consolidate this action with another action pending in New York County, entitled Cathers v Barnes (Index No. 600214/02), unanimously affirmed, with costs.
The two actions are at completely different stages of discovery. Consolidation would result in undue delay in the resolution of the Cathers action (see Abrams v Port Auth. Trans-Hudson Corp., 1 AD3d 118 [2003]). Concur—Tom, J.P., Andrias, Sullivan and Friedman, JJ.